Citation Nr: 0633295	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-21 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971, with subsequent active duty for training.  He 
died in August 1999.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.  

In May 2006, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The record was left open for 60 days to afford the appellant 
an opportunity to submit additional evidence.  The 60 days 
have elapsed without any additional evidence being received, 
so the Board proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died in 
August 1999, and lists the immediate cause of death as 
amyotrophic lateral sclerosis.  No other causes were listed.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability, and no claim was 
pending.  

3.  Amyotrophic lateral sclerosis first demonstrated many 
years after service, and was not related to the veteran's 
service.  It was not related to exposure to Agent Orange or 
other herbicide during service.  It did not increase in 
severity during active duty for training.  

4.  There is no competent medical evidence of record that 
demonstrates that a disability for which service connection 
could be granted caused, hastened, or materially or 
substantially contributed to the veteran's death.

5.  The veteran did not die of a service-connected disability 
or die while having a disability evaluated as total and 
permanent in nature resulting from a service-connected 
disability.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify and Assist

The Board finds that each of the four content requirements of 
a duty to assist notice has been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in February 2003 and July 2003, provided the 
appellant with an explanation of the type of evidence 
necessary to substantiate her claims, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
While the letters did not use the word "any," the wording 
of the VCAA notices adequately informed the claimant that she 
should provide "any" evidence in her possession pertaining 
to the claim; that she should give VA everything she had 
pertaining to the claim.  The letters were provided prior to 
the last adjudication of her claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

As discussed below, the facts require the denial of the claim 
so the rating and effective date considerations discussed in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) are 
moot.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records, post service treatment 
records, and death certificate have been obtained.  There is 
no indication of any additional relevant evidence which is 
available but has not been obtained.  At the May 2006 
hearing, the possible submission of a favorable medical 
opinion was discussed.  The record was held open 60 days, but 
no further evidence has been received.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the appellant's claims.  Therefore, no further assistance to 
the appellant with the development of evidence is required. 

Analysis

At the time of the veteran's death, in August 1999, service 
connection was not in effect for any disability.  His death 
certificate listed the cause of death as amyotrophic lateral 
sclerosis.  No contributing causes were listed.  There was no 
autopsy.  The appellant contends that her husband developed 
amyotrophic lateral sclerosis (ALS) as a result of exposure 
to Agent Orange or other herbicide while serving in Vietnam, 
or as a result of his active duty for training with the 
National Guard, thereby entitling her to service connection 
for the cause of his death.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  

Pursuant to the Agent Orange Act of 1991, the Secretary of 
Veterans Affairs entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize scientific 
evidence concerning the association between exposure to 
herbicides used in Vietnam and diseases suspected to be 
associated with such exposure.  The law requires the 
Secretary to determine, based on this medical evidence, that 
a positive association exists or does not exist.  

The following diseases have been determined to be associated 
with herbicide exposure: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  

ALS is not listed as one of the diseases which may be 
presumed to be due to exposure to herbicides.  Further, the 
Agent Orange Act of 1991 required the Secretary of Veterans 
Affairs to review the scientific evidence developed by NAS 
and determine the disabilities for which a presumption is not 
warranted.  ALS was specifically addressed in 2003.  NAS 
concluded that there was inadequate or insufficient evidence 
of an association between exposure to herbicides and motor 
neuron disease or ALS.  Taking account of the available 
evidence and NAS' analysis, the Secretary of Veterans Affairs 
found that the credible evidence against an association 
between herbicide exposure and ALS outweighed the credible 
evidence for such an association, and determined that a 
positive association did not exist.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  Thus, the Board cannot presume 
that the veteran's ALS was due to his exposure to Agent 
Orange or other herbicide in Vietnam.  

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a claimant from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  There is no such proof in this case.  
There is no competent medical evidence of ALS during the 
veteran's active service.  38 U.S.C.A. § 1110.  

An organic disease of the nervous system may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Here, there is no 
competent medical evidence of ALS during the first year after 
the veteran completed his active service.   

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2006).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  In this case, many 
years passed after the veteran completed his active service, 
without any continuity of symptomatology or competent 
evidence of continuing ALS symptoms.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

It has also been asserted that ALS began or was aggravated 
during the veteran's active duty for training as a reservist.  
Service connection can be granted for a disease or injury 
incurred or aggravated during active duty for training.  It 
must be noted that aggravation means an increase in 
disability, beyond the natural progress of the disease.  38 
C.F.R. § 3.306(a).  An intermittent or temporary flare-up 
during service of a preexisting injury or disease does not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  See Davis v. Principi, 276 F.3d 1341 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

The veteran's first sergeant has submitted a statement to the 
effect that they were deployed to Fort Polk, Louisiana, in 
the summer of 1995 for a demanding and strenuous training 
mission, which appeared to take a great toll on the veteran 
such that he was unable to keep pace with other servicemen.  
In November 1995, they deployed to Egypt for 3 weeks and 
nothing unusual was noted.  He competed in a National Guard 
marathon in April 1996.  He was seen again in May 1996 and 
something was obviously wrong, as he was dragging one leg 
with an arm drawn to his chest.  

The appellant has written and provided sworn testimony to the 
effect that she noted a change in vigor upon the veteran's 
return from Egypt and that he fell and was unable to complete 
the marathon in April or May 1996.  

A DA Form 2173, Statement of Medical Examination and Duty 
Status, prepared in August 1996, shows that the veteran was 
on active duty for training in early May 1996 and 
participating in a marathon in Nebraska when he became faint 
and fell.  He was examined for his exposed injuries and 
returned to duty.  Since then he had experienced loss of use 
of certain extremities and felt that his fall could have been 
caused by a stroke.  The form shows that a physician, S. J. 
S., M.D., examined the veteran in September 1996.  The 
history and examination, confirmed by electromyogram and 
nerve conduction velocity tests, was ALS.  The doctor 
expressed the opinion that it was an idiopathic disease and 
not incurred in the line of duty.  

In a letter dated in December 1996, Dr. S. J. S., of the 
department of neurology at a university medical college, 
reported treating the veteran at the neurology clinic of a VA 
medical center.  He explained that the veteran's ALS was a 
neurodegenerative process that was progressive.  It affected 
the motor neurons of the spinal cord rendering the patient 
progressively weaker, and eventually unable to perform any 
motor functions.  It was non-curable and universally 
terminal.  

Subsequent medical records chronicle the veteran's downhill 
progression.  In June 1998, VA received a report from another 
private physician to the effect that the veteran's ALS was at 
an end stage such that he was having difficulty breathing and 
swallowing.  

In April 2003, the appellant claimed compensation under 
38 C.F.R. § 3.317 for an undiagnosed illness manifested by 
muscle pain, joint pain and neurologic signs or symptoms.  
Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2005).  In this case, there is no evidence that the veteran 
served in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  Further, ALS is not an undiagnosed 
illness, a medically unexplained chronic multisystem illness, 
or a diagnosed illness which has been determined to warrant a 
presumption under these provisions.  38 U.S.C.A. § 1117 (West 
2002).  Therefore, neither the veteran's service nor his 
disability qualify for compensation under the law and 
regulations providing benefits for undiagnosed illnesses.   

Conclusion

The Board's sympathies are with the appellant.  Her deceased 
husband, the veteran, served honorably on active duty, 
serving in Vietnam, and also had many years of reserve and 
National Guard service.  However, there is no competent 
medical evidence to connect his military service to the 
disease which brought about his death.  There are no 
competent medical opinions linking the fatal disability to 
his period of active service.  There are no competent medical 
opinions that the disease process was incurred in or 
aggravated by stresses during his active duty for training as 
a reserve or National Guard.  The fall during the May 1995 
marathon may or may not have been the result of the early 
stages of the disease; but, there is no competent medical 
evidence to that effect.  There must be an increase beyond 
the natural progress of the disease.  There is no competent 
medical evidence that running a marathon made it worse.  
Rather, the medical evidence is to the effect that ALS was a 
fulminant, progressive disease which relentlessly followed 
its natural progress to debility and death, without any 
contribution from the veteran's active duty or active duty 
for training.  

Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's death from ALS 
was due to his active military service.  The preponderance of 
the evidence is against a favorable decision for her claim.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 
2002) and 38 C.F.R. § 3.102 (2006), but it does not find that 
the evidence is of such approximate balance as to warrant its 
application.  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


